DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 09/16/2022, has been entered.
Claims 3, 6, 18-20 have been canceled.
Claims 1-2, 4-5, 7-17, 21-24 are pending.
Claims 5, 7-12, 14, 16-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 13, 15, 21-24 are currently under examination as they read on an isolated antibody that binds C1s with a higher affinity at neutral pH than at acidic pH.  Applicant’s election without traverse of Group I and species of antibody comprising HVR H1-3, HVR L1-3, VH and VL of SEQ ID NOs: 56-58, 71-73, 46 and 51, respectively, in the reply filed on 02/18/2022 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 13, 15, 21-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 03/17/2022.  The rejection of record is applicable to the amended claims as the newly added limitation in claim 1, i.e., “wherein the antibody variable region comprises at least one histidine residue” does not add sufficient structure to describe the claimed antibody for reasons stated.
Applicant argues that the specification has disclosed more than 50 antibodies that fall within the scope of the claims and therefore the skilled artisan would have reasonably concluded that the Applicant had possession of the genus of antibodies recited in the claims.  In response, it is noted that the disclosed species are not sufficient to represent the entire genus. The size of the claimed antibody genus comprises substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins as exemplified by Schroeder et al. (reference of record).  Moreover, it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope as exemplified by Lloyd et al. (reference of record).  Therefore, the disclosed species are not representative of the claimed genus encompassing the substantial variation due to the high level of polymorphism of antibodies as exemplified by the above references.
The rejection is maintained as it applies to amended claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 13, 15, 21-24 stand rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rosenthal et al. (US 2016/0090425 A1; see entire document) as evidenced by “An Introduction to Antibodies: Antibody-Antigen Interaction” (MilliporeSigma [online] 2022 Merck KGaA, Darmstadt, Germany, [retrieved on 03/11/2022]. Retrieved from Internet: <URL: https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/protein-biology/elisa/antibody-antigen-interaction>). 
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 03/17/2022.
Applicant argues that Rosenthal as evidenced by Millipore does not disclose or teach an antibody that binds to C1s wherein when measured at a high calcium concentration of 1.2 mM (a) the ratio of the KD value for C1s-binding activity KD(pH 5.8)/KD(pH 7.4) is 2 or more, or (b) the koff value for C1s-binding activity koff(pH 5.8)/koff(pH 7.4) is 2 or more.  In response, it is noted that the KD and Koff values are inherent properties of the antibody.  Given that Rosenthal’s antibody binds C1s with higher affinity at neutral pH than at a lower pH, it would have the KD and Koff binding activity as recited.
Applicant further argues that Rosenthal does not disclose the amino acid sequence of the antibody and it is unclear whether its variable domain contains at least one histidine residue as required in the claims.  In response, it is noted that since the Office does not have a laboratory to sequence the prior art antibody, it is Applicant’s burden to provide objective evidence showing that the prior art antibody does not have at least one histidine in its variable domain. The teaching of record has properly shifted burden to applicant. The assertions of counsel cannot take the place of evidence in the record. Attorney argument cannot take the place the evidence lacking in the record. Meitzner v. Mindick, 193 USPQ 17, 22 (CCPA 1977).
Therefore, the rejection is maintained as it applies to amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 13, 15, 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Rosenthal et al. (US 2016/0090425 A1) in view of Ruike et al. (US 2016/0200807 A1).
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 03/17/2022.  
Applicant argues that Ruike did not teach or suggest making pH dependent antibodies that bind a target other than myostatin.  
In response, it is noted that rationale to combine art need not be implicitly contained in the prior art.  Here, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements (e.g., an anti-C1s antibody with known CDR sequences / method to generate pH-dependent histidine-substitute variants) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (making pH-dependent anti-C1s antibody) with no change in their respective functions to yield predictable results.
Moreover, one of ordinary skill in the art would have been motivated to make a pH-dependent anti-C1s antibody given that Ruike taught that the pH-dependent antibody has superior properties in antigen neutralization and clearance relative to its counterpart that binds in a pH-independent manner (paragraph 0166).  
Therefore, the rejection is maintained as it applies to amended claims.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 13, 15, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 17/610,204 and claims 1-26 of copending Application No. 17/046,395.  
Applicant’s request to hold the rejection in abeyance has been noted.  The rejection is maintained. 

Conclusion
No claim is allowed.
The elected species of anti-C1s antibody comprising SEQ ID NOs: 56-58, 71-73, 46 and 51 of is free of prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        December 1, 2022